ON 'MOTION ROE REHEARING.
A motion for rehearing was filed in this case, in which it is set forth that the court appears not to have taken into consideration that the dispossessory warrant is based upon two grounds, not solely upon the ground of the non-payment of rent, but also upon the further ground that the tenant was holding over. We did not overlook the fact that the dispossessory warrant was thus based upon each of these grounds; but, as we understand the case, the plaintiff accepted the rent tendered to the person designated in the bill to whom payment was to be made, for a term including March 31. Therefore, on the date on which the warrant was issued, to wit, March 30, not only was there no default in payment of rent, but the defendant could not be holding over, since the term fixed by the date to which rent had been paid and accepted had not then expired. In other words, as we see it, the acceptance of the rent for the period designated in the bill rendered, including one day subsequent to that on which the warrant was issued, rendered the proceeding invalid upon each of the grounds alike.

Rehearing denied.